Ludei.ing, C. J.
This suit is for $2,000, insurance on a loss by fire. The material portions of the policy is as follows :
“The Mechanics & Traders’ Insurance Company * * do insure Mrs. Sarah C. Lane against loss or damage by fire to the amount of two thousand dollars on the frame shingled roof gin house situated on Oak Grove plantation, Madison parish, $1000; on machinery and appurtenances in same $1000, subject to three-fourth country clause.
Loss on machinery, if any, payable to the extent of two thousand dollars to George D. Pritchett.”
The defendant admits its liability for $1518 75. The only question for decision is to whom shall the company pay, to Mrs. Lane or to Mr. Pritchett ?
*526The evidence shows that the plantation belonged to Mrs. Lane, that she had leased it to J. G-. Clark, who owned the machinery in the gin, which he .had purchased from Pritchett, and for which he owed the price, evidenced by a note. The lessee was required to keep the gin insured for the benefit of the lessor, and deduct from the rents due the premium; and Clark, as the agent of Mrs. Lane, entered into the contract of assurance aforesaid with the defendant, and paid the pre" mium with her means. He could not direct the insurance money to be paid to his own creditor — it belonged to his principal. 1 La. 220.
It is therefore ordered and adjudged that the judgment of the lower court be affirmed with costs of appeal.
Rehearing refused.